         Case 1:21-cv-10218-WGY Document 21 Filed 03/29/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

 ANGELA POE et al,

                               Plaintiffs,
        v.                                                     No. 21-cv-10218-WGY

 ALEJANDRO MAYORKAS, et al,

                               Defendants.

             STIPULATION TO DISMISSAL PURSUANT TO RULE 41(a)(1)(A)(ii)

        The Parties stipulate to the dismissal of this matter, with prejudice, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii). The Parties agree to bear their own costs, expenses, and

fees.



Dated: March 29, 2021                         Respectfully submitted,

/s/ Adam J. Kessel                             /s/ Adriana Lafaille
Adam J. Kessel (BBO #661311)                   Adriana Lafaille (BBO #680210)
Proshanto Mukherji (BBO #675801)               Rebecca R. Krumholz (BBO #707379)
Eda Stark (BBO #703974)                        Krista Oehlke (BBO #707566)
Fish & Richardson P.C.                         American Civil Liberties Union
ONE Marina Park Drive                          Foundation of Massachusetts, Inc.
Boston, MA 02210                               211 Congress Street
(617) 368-2180                                 Boston, MA 02110
kessel@fr.com                                  (617) 482-3170
mukherji@fr.com                                alafaille@aclum.org
stark@fr.com

Kenton W. Freeman, Jr. (BBO #690911)
Bobby Hampton (BBO #703472)
Fish & Richardson P.C.
1000 Maine Avenue SW
Washington, DC 20024
(202) 626-6427
kfreeman@fr.com
hampton@fr.com

Attorneys for the Plaintiffs
         Case 1:21-cv-10218-WGY Document 21 Filed 03/29/21 Page 2 of 2




NATHANIEL R. MENDELL
Acting United States Attorney

By: /s/ Erin E. Brizius
    Erin E. Brizius
    Assistant U.S. Attorney
    United States Attorney’s Office
    1 Courthouse Way, Suite 9200
    Boston, MA 02210
    (617) 748-3398
    Erin.E.Brizius2@usdoj.gov

Attorney for the Defendants




                                       2
